Citation Nr: 0407813	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 23, 
2001, for service connection for diabetes mellitus and 
assignment of a 100 percent disability rating.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's original claim for service connection for 
diabetes mellitus was received on February 23, 2001.

3.  The RO established the effective date for service 
connection for diabetes mellitus as February 23, 2001. 

4.  No claim for service connection for diabetes mellitus was 
made prior to February 23, 2001.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than February 23, 2001, for service connection for diabetes 
mellitus and assignment of a 100 percent disability rating 
are not met.  38 U.S.C.A. §§ 5101(a), 5110(a), (b) (West 
2002); 38 C.F.R. §§ 3.151(a), 3.155, 3.400(b)(2)(ii) (2003); 
68 Fed.Reg. 50,966 (August 25, 2003) (to be codified at 
38 C.F.R. § 3.816). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to an 
effective date earlier than February 2001 for service 
connection for diabetes mellitus.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim for compensation 
may be considered to be a claim for pension and a claim for 
pension may be considered to be a claim for compensation.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a) (2003).

The effective date of presumptive service connection is the 
date entitlement arose, if claim is received within 1 year 
after separation from active duty; otherwise date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(ii) (2003).   

The Board must also consider whether the veteran would be 
entitled to an earlier effective date under the final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), 
the specific guidance describing the Stipulation and Order 
setting forth VA's ongoing responsibilities for further 
rulemaking and disability payments to class members provided 
in Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II), the class action Order in Nehmer 
v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000), and Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  This line of cases 
creates a limited exception to the statutory provisions 
governing the assignment of effective dates.  

In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  This regulation 
became effective September 24, 2003.  This regulation is 
applicable to claims where VA denied compensation for a 
covered herbicide disease in a decision issued between 
September 25, 1985, and May 3, 1989.  This regulation is 
also applicable to claims for disability compensation for 
the covered herbicide disease that were either pending 
before VA on May 3, 1989, or were received by VA between 
that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease.  Covered herbicide diseases are: 
type 2 diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  This new regulation 
is applicable to the veteran's claim.  The RO has not 
addressed this new regulation and the appellant has not been 
advised of this new regulation in a supplemental statement 
of the case.  However, the rating decision and statement of 
the case issued by the RO both indicated that the effective 
date for the grant of service connection was governed by the 
Nehmer cases.  The newly promulgated regulation only 
codified the requirements of the Nehmer cases and VA's prior 
implementation of those cases.  Therefore, there is no 
prejudice to the veteran in the Board considering this case 
at this time under the new regulation without referring the 
case to the RO for consideration of the new regulation.  
68 Fed.Reg. 50,966 (August 25, 2003) (to be codified at 
38 C.F.R. § 3.816); Bernard v. Brown, 4 Vet. App. 384 
(1993).

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  A claim will be considered a claim 
for compensation for a particular covered herbicide disease 
if the application and other supporting statements and 
submissions may reasonably be viewed, under the standards 
ordinarily governing compensation claims, as indicating an 
intent to apply for compensation for the covered herbicide 
disability or VA issued a decision on the claim, between May 
3, 1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  68 Fed.Reg. 50,966 (August 25, 2003) (to 
be codified at 38 C.F.R. § 3.816(c)(2)).

In September 1973, the veteran filed a claim for VA 
compensation or pension (VA Form 21-526).  This was a formal 
claim.  38 C.F.R. § 3.151(a) (2003).  He indicated that the 
claim was for an eye condition.  There is no indication that 
a claim for service connection for diabetes mellitus was 
being made.

In June 1984, the veteran filed a claim for VA compensation 
or pension (VA Form 21-526).  He listed disabilities of the 
great toe, tonsillitis, and back pain.  The veteran also 
filed a separate statement in June 1984 indicating that he 
had been exposed to herbicide or Agent Orange in service and 
that he had been suffering from eyesight and hearing.  There 
is no indication in either of these documents that a claim 
for service connection for diabetes mellitus was being made.  

In September 1991, the veteran filed a claim for VA 
compensation or pension (VA Form 21-526).  He listed 
disabilities as a back condition, venereal disease, and an 
Agent Orange condition.  There was no indication in this 
document that a claim for service connection for diabetes 
mellitus was being made.

In March 1994, a statement was received from the veteran 
wherein he indicated that he had claims pending for a skin 
rash and spots on his skin, sweat on his hands, and a 
sarcoma.  The veteran also submitted a statement in May 1994 
where he indicated he had a skin rash and another statement 
in July 1994 where he indicated he had an eye condition.  
There was no indication in these documents that a claim for 
service connection for diabetes mellitus was being made.  

In October 1997, a statement was received from the veteran 
where he made a claim for service connection for his back, 
hearing loss, and a skin condition.  There was no indication 
that a claim for service connection for diabetes mellitus was 
being made.

In February 1999, an income and net worth statement (VA Form 
21-527) and a statement were received in support of a claim 
for non service connected disability pension.  The veteran 
listed diabetes as a disability.  In a statement received in 
July 2003, the veteran indicated that this submission should 
also have been construed as a claim for service connection 
for diabetes mellitus.  While VA may treat a claim for 
pension as a claim for compensation, it is not required to do 
so.  Rather, 38 C.F.R. § 3.151(a) (2003) only indicates that 
a claim for pension may be considered as a claim for 
compensation.  VA has to exercise discretion under the 
regulation in accordance with the contents of the regulation 
and the evidence in support of it.  Stewart v. Brown, 10 Vet. 
App. 15 (1977); Willis v. Brown, 6 Vet. App. 433 (1994).  The 
veteran's submission in February 1999 showed no intent to 
apply for or a belief in entitlement to compensation benefits 
for diabetes mellitus.  See 38 C.F.R. § 3.1(p) (2003).  
Rather the veteran submitted an income and net worth 
statement as part of his claim for pension and his statement 
specifically indicated that he was making a claim for non 
service connected disability pension.  Accordingly, the 
February 1999 submissions may not be construed as a claim for 
service connection for diabetes mellitus.  

The above statements and applications are claims for service 
connected and non service connected benefits.  However, they 
may not be construed as claims for service connection for 
diabetes mellitus.  38 C.F.R. §§ 3.151(a), 3.155(a) (2003). 

On February 23, 2001, a statement was received from the 
veteran where he claimed service connection for diabetes 
mellitus.  Since a formal claim had been previously filed, 
this statement was a formal claim for service connection for 
diabetes mellitus.  38 C.F.R. §§ 3.151(a), 3.155(a) (2003).  
This statement is the first document in the record to 
identify diabetes mellitus as the disease for which service 
connection was sought.  The RO established service connection 
for diabetes mellitus as a disease presumed to be due to 
exposure to herbicide or Agent Orange with an effective date 
of February 23, 2001.  This date was prior to the July 9, 
2001, effective date of the regulation that established 
diabetes mellitus as a disease for which service connection 
is presumed in veterans exposed to herbicide or Agent Orange.  
66 Fed.Reg. 23,166 (2001).  However, in accordance with the 
Nehmer decision and VA's implementation of that decision, 
the effective date for service connection is the date of the 
claim which is February 23, 2001.  Additionally, the newly 
promulgated regulation that implements the Nehmer decision 
also provides that for a claim pending between May 3, 1989, 
and the effective date of the regulation establishing a 
presumption of service connection for a covered disease, the 
effective date is the later of the date the claim was 
received or the date entitlement arose.  Since the veteran's 
claim was pending in July 2001, the effective date is the 
date the claim was received.  38 C.F.R. § 3.400(b)(2)(ii) 
(2003); 68 Fed.Reg. 50,966 (August 25, 2003) (to be codified 
at 38 C.F.R. § 3.816(c)(2)). 

The veteran has indicated that the effective date should be 
in 1997 when he was first diagnosed with diabetes mellitus.  
However, no claim for service connection for diabetes 
mellitus was received until February 23, 2001, and there are 
no prior documents that can be construed as a claim for 
service connection for diabetes mellitus.  While the veteran 
noted diabetes at the time he applied for non service 
connected disability pension benefits in 1999, there is no 
indication that he was applying for compensation for a 
covered disease, including diabetes mellitus.  Since more 
than one year had elapsed since the veteran was discharged 
from service and the evidence showed that he had been 
diagnosed with the disease prior to the claim, the effective 
date for service connection for diabetes mellitus is the date 
the claim is received.  While the veteran was diagnosed with 
the disease prior to 2001, the effective date of service 
connection is determined by the date of receipt of the claim 
by VA.  Since the veteran's claim was received by VA on 
February 23, 2001, the date of claim and effective date of 
service connection is that date.  This is consistent with the 
effective date established by the RO.  38 C.F.R. 
§ 3.400(b)(2)(ii) (2003); 68 Fed.Reg. 50,966 (August 25, 
2003) (to be codified at 38 C.F.R. § 3.816(c)(2)).  

The veteran filed his claim for service connection for 
diabetes mellitus on February 23, 2001.  No earlier service 
connection claim for this disorder was made by the veteran.  
The RO adjudicated the veteran's claim and established an 
effective date of February 23, 2001, for service connection 
for diabetes mellitus which is consistent with the date of 
claim and the requirements of the Nehmer decision.  
Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than February 23, 2001, 
for service connection for diabetes mellitus and assignment 
of a 100 percent disability rating.  38 U.S.C.A. §§ 5101(a), 
5110(a), (b) (West 2002); 38 C.F.R. §§ 3.151(a), 3.155, 
3.400(b)(2)(ii) (2003); 68 Fed.Reg. 50,966 (August 25, 2003) 
(to be codified at 38 C.F.R. § 3.816). 

Prior to the appellant's claim and appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  The VCAA and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
January 2003 statement of the case, the July 2003 
supplemental statement of the case, and a July 2003 VA 
letter.  The statement of the case and supplemental statement 
of the case provided the veteran with a summary of the 
evidence in the record used for the determination.  
Accordingly, the veteran was advised of the evidence 
necessary to substantiate his claim.  The July 2003 VA letter 
advised the veteran of the evidence needed to support the 
claim, the kind of evidence he was responsible for obtaining, 
the evidence VA was responsible for obtaining, and that he 
should provide any additional evidence or information to 
support his claims.  Accordingly, the duty to notify the 
veteran of what evidence he was responsible for obtaining and 
the evidence VA was responsible for obtaining has been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

In August 2003, the veteran responded that there was no 
additional evidence to submit.  The veteran has not 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this case 
have been properly developed.  38 C.F.R. §§ 3.102, 3.159, 
3.326 (2003). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ determination was made prior to the VCAA notice 
being sent to the veteran.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, regarding the issue of service 
connection for disabilities due to herbicide or Agent Orange 
exposure, a claim was received in February 2001.  Only after 
that rating action was promulgated did the AOJ, in July 2003 
as noted above, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to advise VA 
of any additional evidence that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication addressing 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini v. Principi, 17 Vet. 
App. 412, 421 (2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini v. Principi, 17 Vet. App. 412, 421 
(2004).  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the appellant in July 2003 was not 
given prior to the first AOJ adjudication of the claim.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the VCAA 
notice was provided, the veteran responded in August 2003 
that there was no additional evidence for the claim.  
Therefore, not withstanding Pelegrini, to decide the appeal 
at this time would not be prejudicial error to the claimant 
since the claimant has responded that there is no further 
evidence to obtain.  


ORDER

Entitlement to an effective date earlier than February 23, 
2001, for service connection for diabetes mellitus and 
assignment of a 100 percent disability rating is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



